Title: To Benjamin Franklin from Thomas Digges, 31 May[–1 June] 1779
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
Londn. May 31.[–June 1] 1779
I have wrote You from time to time since I had the pleasure of seeing You, about a matter we conversd upon, and my last was by post the 25 Int.; since which time nothing matereal has transpird, nor any circumstance appeard to cast a damp upon the business I wish so ardently to be brought forward; on the contrary we have reason rather to be elated, for altho there has been delays in giving answers that might be expected, these very delays indicate to me a serious consideration of the matter by the partys most concernd.
I have just heard of a Mr. Panchaud returning to Paris and solicited his care of this letter. The Inclosd was written a few days back & intended for a private conveyance, but it came to my hand too late; I dare say my friend has explaind Himself to You in that letter.
I mentiond in a former letter to You the probability of having found Mr. W. Peters’s proper direction, which Mr Penn told me was at Liverpoole instead of Nottingham as You directed to Him, but I have been disapointed. I took care to mark on my letter that it should be returnd to me if Mr Peters could not be found, and it was this day returnd to me markd “Mr Peters is not to be found in Liverpoole.” I acquainted Mr Penn of this, & solicited his further assistance among his Phila. friends to find Mr Peters out, but he is fearful he must be dead, because Mr Peters wrote to Him about four months ago from the same direction in Liverpoole, & mentiond that He was old & very infirm. I intend to try another letter to Mrs. Roberts at whose house he lodgd, & shall do what you request provided he can possibly be found.
I mentiond this oppertunity of writing, to Mr Penn last night & he said he would send me a letter for You or to be forwarded by You to Phia. I do not recollect wch, but if it comes in time you shall have it enclosd in this.
I have a letter forwarded me by J. Johnson of Nantes; which from its contents must have been brought from Maryland by my Younger Bror. about the first Feby. in a Ship to Bilboa, to which place He was bound for the recovery of his health in a consumptive case. I am fearful from Johnsons not mentioning how it got to his hands & my Bror. not accompanying it with a line from himself that He may have died upon the passage; but if this should not be the case, & he may think proper to travel quietly on to Paris (wch. he probably may do to inform You how matters stand in America) I am to beg a share of Your usual civility & attention to Him. He is a young Man brot up to Phisic, has had an excellent Education, & is very clever; His politics & conduct will I am sure do him Credit with You.
The letter forwarded Me was from my Bror. whom You knew at Paris but contains nothing but what you must be apprisd of, as there have been one or two arrivals from that quarter to France since I saw you.
There has been rather a gloom over the faces in the City and at Loyds since the late dispatch’s from Byron and it has not been lessend by the Mediterranean advices, those from N York by way of Corke or by the more domestic movements in Ireland & Scotland. Spain, tho more likely than ever to be upon the back of this Country in a few months, is not now talkd of.

The chit chat of the day is the probable inexpediency of prosecuting the war in America, for since the American Enquiry before the Ho. of commons, some parts of the Admn hold this kind of language. If they had been wise they would have made these kind of enquirys before they fought & became disgracd.
It is said that the Bedford party shew visible discontent as to continuing the War in America, & I believe Lord N. is heartily sick of it. Ministry do not seemingly pull well together; fattend with the spoil it is likely they are becoming restive, & I live in hopes they may soon kick up some good. I shall keep this letter open till I go in the City to see Mr Panchaud to inclose you any thing that may be new at Loyds. I am with the highest esteem Dr Sir Yr very obligd & ob Sert.
V. J. D——D


1st. June—please to turn over
A meeting (wch. carrys the appearance of more meaning than any preceeding one) is appointed for tomorrow.
There is much conversation to day about a probable speedy rupture with Spain & it has found its effects on the Stocks.
You may perhaps think me (as a person totally unconnected or concernd the least for Ama) a little impertinent by wishing so ardently for peace or throwing out any probable terms that may be listend to but You must allow me intrude upon You a few propositions. A hint in the common way of conveyance under a direction You are possessd of may find its effect. As preliminarys only suppose—first. Commissioners to be appointed to treat subject to ratification of Parlt. 2d a Truce for 10 or 12 years (to commence immediately) uti Possidentis. Third all acts of Parliament specially regarding America (excepting such articles as relate to Dutys on import & thereby effecting the Revenue) to be suspended during the term of the truce. 4th. a truce for ten or twelve years (to commence immediately) uti Possidetis between Gr. Britain & France. 5th. upon these preliminaries a negotiation to be opend as soon as conveniently may be. What say you to this?
I am going to Mr. P——d, and it is not unlikely I may give him a bill on you for the twenty Pound formerly mentiond to you for supplys to J. Brehen, Dr. Sims & three others. On receiving it from You he may transmit me an order to receive a similar sum from a french Ho. he is connected with here, which will be a much better mode than any common negotiation.
Mr. R. P——n has not sent the letters & I begin to be more fearful from what I hear, that Mr. Peters is dead.

 
Notations in different hands: May 31 1779. / May 31 79 / May 31
